--------------------------------------------------------------------------------

EXHIBIT 10.15
 
 
FLAGLER COMMUNICATIONS GROUP
CONSULTING AGREEMENT
 
   
AGREEMENT made as of the 1ST  day of May, 2009 by Secured Financial Network.,
maintaining its principal offices at 1180 SW 36th Ave, Ste 204, Pompano Beach,
FL 33069, (hereinafter referred to as "Client") and Flagler Communications
Group, a Florida Corporation maintaining its principal offices at 340 Royal Palm
Way, Ste 101, Palm Beach, Fl 33480 (hereinafter referred to as the "Company").


W I T N E S S E T H :


WHEREAS, Company is engaged in the business of providing and rendering public
relations and communications services and has knowledge, expertise and personnel
to render the requisite services to Client; and


WHEREAS, Client is desirous of retaining Company for the purpose of obtaining
public relations and corporate communications services so as to better, more
fully and more effectively deal and communicate with its shareholders and the
investment banking community.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:


I. Engagement of Company.  Client herewith engages Company and Company agrees to
render to Client public relations, communications, advisory and consulting
services.


A.The consulting services to be provided by the Company shall include, but are
not limited to, the development, implementation and maintenance of an ongoing
program to increase the investment community's awareness of Client's activities
and to stimulate the investment community's interest in Client.  Client
acknowledges that Company's ability to relate information regarding Client's
activities is directly related to the information provided by Client to the
Company.


B.Client acknowledges that Company will devote such time as is reasonably
necessary to perform the services for Client, having due regard for Company's
commitments and obligations to other businesses for which it performs consulting
services.


II. Compensation and Expense Reimbursement.  


A.Client will pay the Company, as compensation for the services provided for in
this Agreement and as reimbursement for expenses incurred by Company on Client's
behalf, in the manner set forth in Schedule A annexed to this Agreement which
Schedule is incorporated herein by reference.
 
 


 
1

--------------------------------------------------------------------------------

 


 
In addition to the compensation and expense reimbursement referred to in Section
2(A) above, Company shall be entitled to receive from Client a "Transaction
Fee", as a result of any Transaction resulting from an introduction (as
described below) between Client and any other company, entity, person, group or
persons or other party which is introduced to, or put in contact with, Client by
Company, or by which Client has been introduced to, or has been put in contact
with, by Company.  A "Transaction" shall mean merger, sale of assets through an
acquisition, consolidation or other similar transaction or series or combination
of transactions whereby Client or such other party transfer to the other, or
both transfer to a third entity or person, stock, assets, or any interest in its
business in exchange for stock, assets, securities, cash or other valuable
property or rights, or wherein they make a contribution of capital or services
to a joint venture, commonly owned enterprise or business opportunity with the
other for purposes of future business operations and opportunities. The services
to be rendered by the Company to the Client shall under NO circumstances include
the following:


1.  Any activities which could be deemed by the Securities and Exchange
Commission to constitute investment banking or any other activities required by
the Company to be registered as a broker-dealer under the Securities Act of
1934.


2.  Any activities which could be deemed to be in connection with the offer or
sale of securities in a capital-raising transaction.


To be a Transaction covered by this section, the transaction must occur during
the term of this Agreement or the one year period following the expiration of
this Agreement.  


The calculation of a Transaction Fee will be a predetermined flat fee the amount
of which will be agreed to by both parties and shall be based upon the total
value of the consideration, securities, property, business, assets or other
value given, paid, transferred or contributed by, or to, the Client.  Such fee
shall be agreed upon by both parties either verbally or in writing and paid by
certified funds at the closing of the Transaction.


Term and Termination.  This Agreement shall be for a period of six months
commencing May 1, 2009 and terminating October  31,  2009. If the Client does
not cancel the contract during the term, the contract will be automatically
extended for an additional three months. Either party hereto shall have the
right to terminate this Agreement upon 15 days prior written notice to the other
party after the first 90 days.


Treatment of Confidential Information.  Company shall not disclose, without the
consent of Client, any financial and business information concerning the
business, affairs, plans and programs of Client which are delivered by Client to
Company in connection with Company's services hereunder, provided such
information is plainly and prominently marked in writing by Client as being
confidential (the "Confidential Information").  The Company will not be bound by
the foregoing limitation in the event (i) the Confidential Information is
otherwise disseminated and becomes public information or (ii) the Company is
required to disclose the Confidential Informational pursuant to a subpoena or
other judicial order.
 
 


 
2

--------------------------------------------------------------------------------

 
 


Representation by Company of other clients.  Client acknowledges and consents to
Company rendering  public relations, consulting and/or communications services
to other clients of the Company engaged in the same or similar business as that
of Client.


Indemnification by Client as to Information Provided to Company.  Client
acknowledges that Company, in the performance of its duties, will be required to
rely upon the accuracy and completeness of information supplied to it by
Client's officers, directors, agents and/or employees.  Client agrees to
indemnify, hold harmless and defend Company, its officers, agents and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of any material or information supplied by Client
to Company.


Independent Contractor.  It is expressly agreed that Company is acting as an
independent contractor in performing its services hereunder.  Client shall carry
no workers compensation insurance or any health or accident insurance on Company
or consultant's employees.  Client shall not pay any contributions to social
security, unemployment insurance, Federal or state withholding taxes nor provide
any other contributions or benefits which might be customary in an
employer-employee relationship.


Non-Assignment.  This Agreement shall not be assigned by either party without
the written consent of the other party.


Notices.  Any notice to be given by either party to the other hereunder shall be
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to such party at the address specified on the first
page of this Agreement or such other address as either party may have given to
the other in writing.


Entire Agreement.  The within agreement contains the entire agreement and
understanding between the parties and supersedes all prior negotiations,
agreements and discussions concerning the subject matter hereof.


Modification and Waiver.  This Agreement may not be altered or modified except
by writing signed by each of the respective parties hereof.  No breach or
violation of this Agreement shall be waived except in writing executed by the
party granting such waiver.


Law to Govern; Forum for Disputes.  This Agreement shall be governed by the laws
of the State of Florida  without giving effect to the principle of conflict of
laws.  Each party acknowledges to the other that courts within the City of  West
Palm Beach, Florida  shall be the sole and exclusive forum to adjudicate any
disputes arising under this agreement. In the event of deliquent fees owed to
the Company, Client will be responsible for pay for all fees associated with the
collection of these fees.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 
 


 
3

--------------------------------------------------------------------------------

 


Flagler Communications Group
 

By: /s/  James  Dryer,   May 1, 2009   James  Dryer, President      Date        
Secured Financial Network         By: /s/  Jeffrey L. Schultz   May 1, 2009  
Jeffrey L. Schultz,  CEO   Date                

 

 
 




SCHEDULE A-1PAYMENT FOR SERVICES AND REIMBURSEMENT OF EXPENSES.


























4

--------------------------------------------------------------------------------




SCHEDULE A-1


PAYMENT FOR SERVICES
AND REIMBURSEMENT OF EXPENSES


A.  For the services to be rendered and performed by Company during the term of
the Agreement, Client shall pay to Company the sum of $2,500 per month payable
in cash and/or free-trading shares  with the first month fee payable upon
engagement. If the Client decides to pay for the entire base fee with 100%
shares vs. cash, the Client must also issue three months worth of base fees at
the signing of this agreement in those shares. The amount of shares will be
determined by the bid price at the date of this contract. The Company will keep
an accounting of the sales of stock and deduct those net proceeds from the base
fee per month owed. If those net proceeds exceed the monthly fee, the excess
amount will be credited to the next month's monthly fee. If there are not enough
dollars to cover the monthly fee, the Client will either pay additional shares
or cover the deficit or the Client will pay the deficit in cash for that
particular month.


B.  Client shall also reimburse Company for all reasonable and necessary
out-of-pocket expenses incurred in the performance of its duties for Client upon
presentation of statements setting forth in reasonable detail the amount of such
expenses.  Company shall not incur any expense for any single item in excess of
$250 either verbally or written except upon the prior approval of the Client.
Company agrees that any travel, entertainment or other expense which it may
incur and which may be referable to more than one of its clients (including
Client) will be prorated among the clients for whom such expense has been
incurred. Shares will be accepted for payment of expenses in the same manner as
the base fee per month in Paragraph A above.


Flagler Communications Group
 

By: /s/  James  Dryer,   May 1, 2009   James  Dryer, President      Date        
Secured Financial Network         By: /s/  Jeffrey L. Schultz   May 1, 2009  
Jeffrey L. Schultz,  CEO   Date                

 








A-1


--------------------------------------------------------------------------------